SECURITIES PURCHASE AGREEMENT LV ADMINISTRATIVE SERVICES, INC., as Administrative and Collateral Agent THE PURCHASERS From Time to Time Party Hereto and GULF COAST OIL CORPORATION Dated: November 20, 2007 SECURITIES PURCHASE AGREEMENT TABLE OF CONTENTS 1. Agreement to Sell and Purchase 5 2. Fees 5 3. Closing, Delivery and Payment 6 3.1 Closing 6 3.2Delivery 6 4. Representations and Warranties of the Company 6 4.1 Organization, Good Standing and Qualification 6 4.2 Subsidiaries 6 4.3 Capitalization; Voting Rights 6 4.4 Authorization; Binding Obligations 7 4.5 Liabilities; Solvency 7 4.6 Agreements; Action 8 4.7 Obligations to Related Parties 9 4.8 Changes 9 4.9 Title to Properties and Assets; Liens, Etc 10 4.10Intellectual Property 11 4.11 Compliance with Other Instruments 12 4.12 Litigation 12 4.13 Tax Returns and Payments 12 4.14 Employees 13 4.15 Voting Rights 13 4.16 Compliance with Laws;Permits 13 4.17 Environmental and Safety Laws 13 4.18 Valid Offering 14 4.19 Full Disclosure 14 4.20 Insurance 14 4.21 Patriot Act 14 4.22 ERISA 14 4.23 Oil and Gas Properties; Titles, Etc 14 4.24 Maintenance of Oil and Gas Properties 15 4.25 Gas Imbalances; Prepayments 15 4.26Marketing of Production 15 4.27 Swap Agreements 15 5. Representations and Warranties of each Purchaser 16 5.1 Requisite Power and Authority 16 5.2 Investment Representations 16 5.3 The Purchaser Bears Economic Risk 16 5.4 Acquisition for Own Account 16 5.5 The Purchaser Can Protect Its Interest 16 5.6 Accredited Investor 17 5.7 Legend 17 6. Covenants of the Company 17 6.1Reporting Requirements 17 6.2 Use of Funds 17 6.3 Access to Facilities 17 6.4 Taxes 18 6.5Insurance 20 6.6 Intellectual Property. 20 6.7 Properties 21 6.8 Confidentiality 21 6.9 Required Approvals 21 6.10 Opinion 22 6.11 Margin Stock 22 6.12 FIRPTA 22 6.13 Financing Right of First Refusal 22 6.14 Board Observation Rights 22 6.15 Summaries; Reports 23 6.16 Financial Statements; Other Information 23 6.17 Operation and Maintenance of Oil and Gas Properties 23 6.18 Reserve Reports 24 6.19 Marketing Activities 24 6.20 Sale of Oil and Gas Properties 24 6.21 Gas Imbalances, Take-or-Pay or Other Prepayments 24 7. Covenants of the Purchasers 24 7.1 Confidentiality 24 7.2 Limitation on Acquisition of Common Stock of the Company 24 8. Covenants of the Company and the Purchasers Regarding Indemnification 25 8.1 Company Indemnification 25 8.2 Purchaser Indemnification 25 9. Miscellaneous 25 9.1 Governing Law, Jurisdiction and Waiver of Jury Trial 25 9.2 Severability 26 9.3 Survival 26 9.4Successors. 26 9.5 Entire Agreement; Maximum Interest 26 9.6 Amendment and Waiver 26 9.7 Delays or Omissions 27 9.8 Notices 27 9.9 Attorneys’ Fees 28 9.10 Titles and Subtitles 28 9.11 Signatures; Counterparts 28 9.12 Broker’s Fees 28 9.13 Construction 28 9.14 Agency 28 LIST OF EXHIBITS Form of Term Note Exhibit A Form of Opinion Exhibit B Form of Escrow Agreement Exhibit C LIST OF SCHEDULES Schedule 1 Purchaser Commitments Schedule 4.2 Subsidiaries Schedule 4.3 Capitalization Schedule 4.6 Extraordinary Agreements Schedule 4.7 Obligations to Related Parties Schedule 4.9 Title to Properties; Liens Schedule 4.10 IP Registration Schedule 4.12 Litigation Schedule 4.13 Taxes Schedule 4.14 Employees Schedule 4.15 Voting Rights Schedule 6.9(e) Indebtedness Schedule 9.12 Brokers SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of November 20, 2007, among Gulf Coast Oil Corporation, a Delaware corporation (the “Company”), the purchasers from time to time a party hereto (each a “Purchaser” and collectively, the “Purchasers”), LV Administrative Services, Inc., a Delaware corporation, as administrative and collateral agent for each Purchaser, (the “Agent” and together with the Purchasers, the “Creditor Parties”). RECITALS WHEREAS, the Company has authorized the sale to each Purchaser of a Secured Term Note in the form of Exhibit A hereto in the principal amount set forth opposite such Purchaser’s name on Schedule 1 hereto (each as amended, restated, modified and/or supplemented from time to time, a “Note” and, collectively, the “Notes”); WHEREAS, each Purchaser desires to purchase the applicable Note on the terms and conditions set forth herein; and WHEREAS, the Company desires to issue and sell the applicable Note to each Purchaser on the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises, representations, warranties and covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Agreement to Sell and Purchase.Pursuant to the terms and conditions set forth in this Agreement, on the Closing Date (as defined in Section 3), the Company shall sell to each Purchaser, and each Purchaser shall purchase from the Company, the applicable Note.The sale of the Notes on the Closing Date shall be known as the “Offering.”The Notes will mature on the Maturity Date (as defined in the Note). 2.Fees.On the Closing Date: (a)Subject to the terms of Section 2(b) below, the Company shall pay (i) to Valens Capital Management, LLC, the investment manager of the Purchasers (“VCM”), a non-refundable payment in an amount equal to $106,500, plusreasonable expenses (including legal fees and expenses) incurred in connection with the entering into of this Agreement and the Related Agreements, plus expenses incurred in connection with each of VCM and/or Purchasers’ due diligence review of the Company and its Subsidiaries and all other related matters; (ii) to the Purchasers, a non-refundable payment in an amount equal to one percent (1.00%) of the aggregate principal amount of the Notes; and (iii)to the Purchasers, an advance prepayment discount deposit equal to one percent (1.00%) of the aggregate principal amount of the Notes.Each of the foregoing payments in clauses (i) and (ii) shall be deemed fully earned on the Closing Date and shall not be subject to rebate or proration for any reason. (b)The payments and the expenses referred to in the preceding clause (b) (net of deposits previously paid by the Company) shall be paid at closing out of funds held pursuant to the Escrow Agreement (as defined below) and a disbursement letter (the “Disbursement Letter”). 3.Closing, Delivery and Payment. 3.1Closing.Subject to the terms and conditions herein, the closing of the transactions contemplated hereby (the “Closing”), shall take place on the date hereof, at such time or place as the Company and the Agent may mutually agree (such date is hereinafter referred to as the “Closing Date”). 3.2Delivery.Pursuant to the Escrow Agreement, at the Closing on the Closing Date, the Company will deliver to each Purchaser, among other things, the applicable Note and such Purchaser will deliver to the Company, among other things, the amounts set forth opposite its name in the Disbursement Letter by certified funds or wire transfer. The Company hereby acknowledges and agrees that each Purchaser’s obligation to purchase the applicable Note from the Company on the Closing Date shall be contingent upon the satisfaction (or waiver by the Agent in its sole discretion) of the items and matters set forth in the closing checklist provided by the Agent to the Company on or prior to the Closing Date. 4.Representations and Warranties of the Company.The Company hereby represents and warrants to each Creditor Party as follows: 4.1Organization, Good Standing and Qualification.Each of New Century Energy Corp. (the “Parent”), the Company and each of their respective Subsidiaries is a corporation, partnership or limited liability company, as the case may be, duly organized, validly existing and in good standing under the laws of its jurisdiction of organization.The Parent, the Company, and each of their respective Subsidiaries has the corporate, limited liability company or partnership, as the case may be, power and authority to own and operate its properties and assets and, insofar as it is or shall be a party thereto, to (1) execute and deliver (i)this Agreement; (ii)the Notes to be issued in connection with this Agreement; (iii)the Master Security Agreement dated as of the date hereof among the Parent, the Company and certain of their Subsidiaries and the Agent (as amended, restated, modified and/or supplemented from time to time, the “Master Security Agreement”); (iv)the Restricted Account Agreement dated as of the date hereof (as amended, restated, modified and/or supplemented from time to time, the “Restricted Account Agreement”); (v)the Guaranty dated as of the date hereof made by the Parent and certain Subsidiaries of the Parent (as amended, restated, modified and/or supplemented from time to time, the “Parent Guaranty”); (vi)the Stock Pledge Agreement dated as of the date hereof between the Parent and the Agent (as amended, restated, modified and/or or supplemented from time to time, the “Stock Pledge Agreement”); (vii)the Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment of Production dated as of the date hereof made by the Parent and Century Resources, Inc. in favor of the Agent (as amended, restated, modified and/or supplemented from time to time, the “Parent Mortgage”); (viii)the Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment of Production dated as of the date hereof made by the Company in favor of the Agent (as amended, restated, modified and/or supplemented from time to time, the “Mortgage”); (ix)the Net Profits Interest Agreement and the Conveyance of Net Profits Overriding Royalty Interest related thereto, each dated as of the date hereof and each made by the Company in favor of the Purchasers (as each are amended, restated, modified and/or supplemented from time to time, collectively, the “Net Profits Interest Agreements”); (x) the Letter Agreement Amending Existing Notes and Consent to Distribution and Granting of Liens dated as of the date hereof among the Company, the Parent, Laurus, Valens U.S. SPV I LLC, Valens Offshore SPV I Ltd. and PSource Structured Debt Limited (as amended, restated, modified and/or supplemented from time to time, the “Amendment”); (xi)the Funds Escrow Agreement dated as of the date hereof among the Company, the Purchasers and the escrow agent referred to therein, substantially in the form of Exhibit C hereto (as amended, restated, modified and/or supplemented from time to time, the “Escrow Agreement”); and (xii)all other documents, instruments and agreements entered into in connection with the transactions contemplated hereby and thereby (the preceding clauses (ii) through (xii), collectively, the “Related Agreements”); (2)issue and sell the Notes; and (3)carry out the provisions of this Agreement and the Related Agreements and to carry on its business as presently conducted.Each of the Parent, the Company and each of their respective Subsidiaries is duly qualified and is authorized to do business and is in good standing as a foreign corporation, partnership or limited liability company, as the case may be, in all jurisdictions in which the nature or location of its activities and of its properties (both owned and leased) makes such qualification necessary, except for those jurisdictions in which failure to do so has not, or could not reasonably be expected to have, individually or in the aggregate, a material adverse effect on the business, assets, liabilities, condition (financial or otherwise), properties, operations or prospects of the Company and its Subsidiaries, taken individually and as a whole (a “Material Adverse Effect”). 4.2Subsidiaries.Each direct and indirect Subsidiary of the Parent, the Company, the direct owner of such Subsidiary and its percentage ownership thereof, is set forth on Schedule 4.2.For the purpose of this Agreement, a “Subsidiary” of any person or entity means (i) a corporation or other entity whose shares of stock or other ownership interests having ordinary voting power (other than stock or other ownership interests having such power only by reason of the happening of a contingency) to elect a majority of the directors of such corporation, or other persons or entities performing similar functions for such person or entity, are owned, directly or indirectly, by such person or entity or (ii) a corporation or other entity in which such person or entity owns, directly or indirectly, more than 50% of the equity interests at such time. 4.3Capitalization; Voting Rights. (a)The authorized capital stock of the Company, as of the date hereof, consists of 1,000,000 shares, of which 1,000,000 are shares of common stock, par value $0.001 per share, 1,000 shares of which are issued and outstanding.The authorized, issued and outstanding capital stock of each Subsidiary of the Company is set forth on Schedule 4.3. (b)Except as disclosed on Schedule 4.3, other than:(i) the shares reserved for issuance under the Company’s stock option plans; and (ii) the warrants issued in favor of Laurus Master Fund, Ltd. (“Laurus”), there are no outstanding options, warrants, rights (including conversion or preemptive rights and rights of first refusal), proxy or stockholder agreements, or arrangements or agreements of any kind for the purchase or acquisition from the Company of any of its securities. (c)All issued and outstanding shares of the Company’s common stock:(i) have been duly authorized and validly issued and are fully paid and non-assessable; and (ii) were issued in compliance with all applicable state and federal laws concerning the issuance of securities. (d)The rights, preferences, privileges and restrictions of the shares of the Company’s common stock are as stated in the Company’s Certificate of Incorporation (the “Charter”). 4.4Authorization; Binding Obligations.All corporate, partnership or limited liability company, as the case may be, action on the part of the Parent, the Company and each of their respective Subsidiaries (including their respective officers and directors) necessary for the authorization of this Agreement and the Related Agreements, the performance of all obligations of the Parent, the Company and their respective Subsidiaries hereunder and under the other Related Agreements at the Closing and, the authorization, sale, issuance and delivery of the Notes has been taken or will be taken prior to the Closing.This Agreement and the Related Agreements, when executed and delivered and to the extent it is a party thereto, will be valid and binding obligations of the Parent, the Company and each of their respective Subsidiaries, enforceable against each such person or entity in accordance with their terms, except: (a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium or other laws of general application affecting enforcement of creditors’ rights; and (b)general principles of equity that restrict the availability of equitable or legal remedies. The sale of the Notes are not and will not be subject to any preemptive rights or rights of first refusal that have not been properly waived or complied with. 4.5Liabilities; Solvency. (a)Neither the Company nor any of its Subsidiaries has any liabilities, except current liabilities incurred in the ordinary course of business. (b)Both before and after giving effect to (a) the transactions contemplated hereby that are to be consummated on the Closing Date, (b) the disbursement of the proceeds of, or the assumption of the liability in respect of, the Notes pursuant to the instructions or agreement of the Company and (c) the payment and accrual of all transaction costs in connection with the foregoing, the Company is and will be Solvent.For purposes of this Section 4.5(b), “Solvent” means, with respect to any Person (as hereinafter defined) on a particular date, that on such date (a) the fair value of the property of such Person is greater than the total amount of liabilities, including contingent liabilities, of such Person; (b) the present fair salable value of the assets of such Person is not less than the amount that will be required to pay the probable liability of such Person on its debts as they become absolute and matured; (c) such Person does not intend to, and does not believe that it will, incur debts or liabilities beyond such Person’s ability to pay as such debts and liabilities mature; and (d) such Person is not engaged in a business or transaction, and is not about to engage in a business or transaction, for which such Person’s property would constitute an unreasonably small capital.The amount of contingent liabilities (such as litigation, guaranties and pension plan liabilities) at any time shall be computed as the amount that, in light of all the facts and circumstances existing at the time, represents the amount that can reasonably be expected to become an actual or matured liability. 4.6Agreements; Action.Except as set forth on Schedule 4.6: (a)there are no agreements, understandings, instruments, contracts, proposed transactions, judgments, orders, writs or decrees to which the Company or any of its Subsidiaries is a party or by which it is bound which may involve: (i) obligations (contingent or otherwise) of, or payments to, the Company or any of its Subsidiaries in excess of $50,000 (other than obligations of, or payments to, the Company or any of its Subsidiaries arising from purchase or sale agreements entered into in the ordinary course of business); or (ii) the transfer or license of any patent, copyright, trade secret or other proprietary right to or from the Company or any of its Subsidiaries (other than licenses arising from the purchase of “off the shelf” or other standard products); or (iii) provisions restricting the development, manufacture or distribution of the Company’s or any of its Subsidiaries products or services; or (iv) indemnification by the Company or any of its Subsidiaries with respect to infringements of proprietary rights. (b)since December 31, 2006 (the “Balance Sheet Date”), neither the Company nor any of its Subsidiaries has:(i) declared or paid any dividends, or authorized or made any distribution upon or with respect to any class or series of its capital stock; (ii) incurred any indebtedness for money borrowed or any other liabilities (other than ordinary course obligations) individually in excess of $50,000 or, in the case of indebtedness and/or liabilities individually less than $50,000, in excess of $100,000 in the aggregate; (iii) made any loans or advances to any person or entity not in excess, individually or in the aggregate, of $100,000, other than ordinary course advances for travel expenses; or (iv) sold, exchanged or otherwise disposed of any of its assets or rights, other than the sale of its inventory in the ordinary course of business. (c)for the purposes of subsections (a) and (b) above, all indebtedness, liabilities, agreements, understandings, instruments, contracts and proposed transactions involving the same person or entity (including persons or entities the Company or any Subsidiary of the Company has reason to believe are affiliated therewith) shall be aggregated for the purpose of meeting the individual minimum dollar amounts of such subsections. (d)the Company makes and keeps books, records, and accounts, that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the Company’s assets.The Company maintains internal control over financial reporting (“Financial Reporting Controls”) designed by, or under the supervision of, the Company’s principal executive and principal financial officers, and effected by the Company’s board of directors, management, and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles (“GAAP”), including that: (i)transactions are executed in accordance with management’s general or specific authorization; (ii)unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements are prevented or timely detected; (iii)transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that the Company’s receipts and expenditures are being made only in accordance with authorizations of the Company’s management and board of directors; (iv)transactions are recorded as necessary to maintain accountability for assets; and (v)the recorded accountability for assets is compared with the existing assets at reasonable intervals, and appropriate action is taken with respect to any differences. 4.7Obligations to Related Parties.Except as set forth on Schedule 4.7, there are no obligations of the Company or any of its Subsidiaries to officers, directors, stockholders or employees of the Company or any of its Subsidiaries other than: (a)for payment of salary for services rendered and for bonus payments; (b)reimbursement for reasonable expenses incurred on behalf of the Company and its Subsidiaries; (c)for other standard employee benefits made generally available to all employees (including stock option agreements outstanding under any stock option plan approved by the Board of Directors of the Company and each Subsidiary of the Company, as applicable); and (d)obligations listed in the Company’s and each of its Subsidiary’s financial statements. Except as described above or set forth on Schedule 4.7, none of the officers, directors or, to the best of the Company’s knowledge, key employees or stockholders of the Company or any of its Subsidiaries or any members of their immediate families, are indebted to the Company or any of its Subsidiaries, individually or in the aggregate, in excess of $50,000 or have any direct or indirect ownership interest in any firm or corporation with which the Company or any of its Subsidiaries is affiliated or with which the Company or any of its Subsidiaries has a business relationship, or any firm or corporation which competes with the Company or any of its Subsidiaries, other than passive investments in publicly traded companies (representing less than one percent (1%) of such company) which may compete with the Company or any of its Subsidiaries.Except as described above, no officer, director, stockholder or employee of the Company or any of its Subsidiaries, or any member of their immediate families, is, directly or indirectly, interested in any material contract with the Company or any of its Subsidiaries and no agreements, understandings or proposed transactions are contemplated between the Company or any of its Subsidiaries and any such person.Except as set forth on Schedule 4.7, neither the Company nor any of its Subsidiaries is a guarantor or indemnitor of any indebtedness of any other person or entity. 4.8Changes.Since the Balance Sheet Date, except as disclosed in any Schedule to this Agreement or to any of the Related Agreements, there has not been: (a)any change in the business, assets, liabilities, condition (financial or otherwise), properties, operations or prospects of the Company or any of its Subsidiaries, which individually or in the aggregate has had, or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect; (b)any resignation or termination of any officer, key employee or group of employees of the Company or any of its Subsidiaries; (c)any material change, except in the ordinary course of business, in the contingent obligations of the Company or any of its Subsidiaries by way of guaranty, endorsement, indemnity, warranty or otherwise; (d)any damage, destruction or loss, whether or not covered by insurance, which has had, or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect; (e)any waiver by the Company or any of its Subsidiaries of a valuable right or of a material debt owed to it; (f)any direct or indirect loans made by the Company or any of its Subsidiaries to any stockholder, employee, officer or director of the Company or any of its Subsidiaries, other than advances made in the ordinary course of business; (g)any material change in any compensation arrangement or agreement with any employee, officer, director or stockholder of the Company or any of its Subsidiaries; (h)any declaration or payment of any dividend or other distribution of the assets of the Company or any of its Subsidiaries; (i) any labor organization activity related to the Company or any of its Subsidiaries; (j) any debt, obligation or liability incurred, assumed or guaranteed by the Company or any of its Subsidiaries, except those for immaterial amounts and for current liabilities incurred in the ordinary course of business; (k)any sale, assignment, transfer, abandonment or other disposition of any patents, trademarks, copyrights, trade secrets or other intangible assets owned by the Company or any of its Subsidiaries; (l) any change in any material agreement to which the Company or any of its Subsidiaries is a party or by which either the Company or any of its Subsidiaries is bound which either individually or in the aggregate has had, or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect; (m)any other event or condition of any character that, either individually or in the aggregate, has had, or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect; or (n)any arrangement or commitment by the Company or any of its Subsidiaries to do any of the acts described in subsection (a) through (m) above. 4.9Title to Properties and Assets; Liens, Etc.Except as set forth on
